Opinion filed December 19, 2013




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00134-CV
                                   ___________

             ONE 2003 DODGE RAM AUTOMOBILE VIN
                  3D7MA46683G824545, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 385th District Court
                              Midland County, Texas
                         Trial Court Cause No. CV48587


                     MEMORANDUM OPINION
      In this case, Christopher E. Smith filed a pro se notice of appeal from a final
summary judgment that ordered the forfeiture of Smith’s interest in a particular
automobile. Smith’s appellate brief was originally due for filing on or before
September 9, 2013. Smith filed a motion for extension on September 6, 2013,
asking for an additional thirty days. This court granted the motion and extended
the deadline on the brief to October 9, 2013. This court notified Smith by letter
dated October 25, 2013, that his brief was past due and, on our own motion,
extended the deadline to November 11, 2013. We also informed Smith that this
case would be subject to dismissal absent a timely filed brief. See TEX. R. APP. P.
38.8. As of today’s date, Smith has yet to file a brief or a second motion for
extension. Consequently, we dismiss this appeal based upon Smith’s failure to
prosecute the appeal. TEX. R. APP. P. 38.8(a)(1), 42.3.
      The appeal is dismissed for want of prosecution.


                                                   PER CURIAM


December 19, 2013
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2